Citation Nr: 1223586	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  09-27 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her brother



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the RO.


FINDINGS OF FACT

1.  The death certificate shows that the Veteran died in January 2007 as the result of acute myeloid leukemia. 

2.  At the time of his death, the Veteran was service connected for PTSD rated as 50 percent disabling; the residuals of a shrapnel wound of the neck, rated as 20 percent disabling; a residual neck scar rated as 10 percent disabling; the residuals of a shrapnel would of the left flank, rated as 10 percent disabling; tinnitus rated as 10 percent disabling; hearing loss rated at a noncompensable level; and the residual scars of the scalp, left abdominal wall, and left elbow rated at a noncompensable level.  The Veteran had also been assigned a total rating based on individual unemployability by reason of service-connected disability effective in May 2004.

3.  The fatal acute myeloid leukemia is shown as likely as not to have been caused by the Veteran's presumed exposure to Agent Orange incident to his combat service in the Republic of Vietnam. 


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the appellant, the Veteran's disability manifested by acute myeloid leukemia was due to his presumed Agent Orange exposure that was incurred in service.   38 U.S.C.A.§§ 1110 , 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3,309 (2012).  

2.  A service-connected disability contributed substantially or materially in producing the Veteran's death. 38 U.S.C.A. §§ 1110 , 1310, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303 , 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696   (2009).   

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time. 

The appellant contends that service connection is warranted for the cause of the Veteran's death.  Specifically, the appellant's contention is that the cancer that caused the Veteran's death is related to his exposure to herbicides in service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110  (West 2002).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d)  (2012). 

For certain chronic disorders, including cancer, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101 , 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307 , 3.309 (2012). 

A Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to a herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307(a).  The diseases listed at 38 C.F.R. § 3.309(e)  shall, in turn, be presumptively service connected if this requirement is met, even though there is no record of such disease during service. 

The Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also Notice, 61 Fed. Reg. 41,442 -449, and 61 Fed. Reg. 57,586 -589 (1996); Notice, 64 Fed. Reg. 59,232 -243 (Nov. 2, 1999), Notice, 67 Fed. Reg. 42,600  (June 24, 2002). 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).  The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975.  38 C.F.R. § 3.2(f). 

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death. 

For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service- connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002). 

In this regard, the Board notes that the cause of Veteran's death was listed on his death certificate as that of acute myeloid leukemia.   The appellant contends that this cause of death is related to the veteran's herbicide exposure in service.

The Veteran was service connected for PTSD at a 50 percent evaluation, a shrapnel wound of the neck, at a 20 percent evaluation, a neck scar at 10 percent, a shrapnel would of the left flank at 10 percent, tinnitus at 10 percent, hearing loss at a noncompensable level, and scars of the scalp, left abdominal wall, and left elbow at a noncompensable level, at the time of his death.  The Veteran was also in receipt of a total rating based on individual unemployability by reason of service-connected disability, effective in May 2004.

Having reviewed the complete record, the Board finds that there is no medical evidence of record suggesting that the Veteran was first diagnosed with leukemia within one year of his separation from service. 

In fact, his treatment records reflect that leukemia was first diagnosed many years after his separation from service.  Thus, the Board concludes that the presumptive provisions related to chronic disabilities clearly could not be favorably applied in this case.  38 C.F.R. §§ 3.307(a)(3) , 3.309(a). 

In this case, the record reflects that the Veteran served in the Republic of Vietnam during the Vietnam Era. Thus, pursuant to the provisions of 38 C.F.R. § 3.307(a) , he is presumed to have been exposed to herbicides. Nevertheless, the Board finds that presumptive service connection based on herbicide exposure is not warranted because myeloid leukemia is not one of the specific diseases listed in 38 C.F.R. § 3.309(e) . 

However, even if, as here, a Veteran is found not to be entitled to a regulatory presumption of service connection, his claim still must be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29  (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation). 

Since presumptive service connection based on herbicide exposure is not warranted, service connection can only be established with proof of actual direct causation (i.e., a medical opinion indicating the Veteran's cancer is related to his period of service and, in particular, to Agent Orange exposure). 

In this case, there appears to be no dispute as to the fact that the Veteran's leukemia was the immediate and primary cause of his death.  Thus, the question that must be answered is whether the fatal leukemia was due to any event or incident of his period of service, including his claimed exposure to herbicides in the Republic of Vietnam. 

Having reviewed the complete record, the Board finds that there is an approximate balance of positive and negative evidence regarding the medical question of whether the Veteran's leukemia was related to his exposure to herbicides in service. 

Specifically, the Board notes that the appellant has submitted several statements from doctors relating the Veteran's cause of death to his herbicide exposure in service.  

An August 2001 letter from a private physician indicated that he had followed the Veteran for the previous 11 years.  The Veteran was noted to have a well-established diagnosis of myelofibrosis and was status/post an allogenic bone marrow transplant.  

The physician indicated that one of the known complications of this disease was leukemia.  In the absence of any family history of myelofibrosis, he indicated that it was more likely than not that the etiology of the Veteran's disease was his exposure to herbicides in service.  The Board finds this opinion particularly probative because it was from the Veteran's treating physician.

In a November 2002 letter, a doctor, the director of bone marrow transplant at the New England Medical Center, indicated that the Veteran was being followed for the diagnosis of a myeloproliferative disorder, myelofibrosis and myelometaplasia.  

The doctor indicated that the development of hematologic malignancies had been associated with exposure to that toxin and that the Veteran had no other factors to explain the development of his hematologic malignancy.  The doctor opined that the Veteran's exposure to Dioxin was causally related to the development of his hematological disorder.  

This doctor sent VA another letter in April 2011, explaining in detail how the Veteran's herbicide exposure in service caused the development of his myeloproliferative neoplasm and subsequent acute leukemia.

An August 2003 letter from a private physician indicated that the Veteran, as his patient, had informed him that he was exposed to herbicides during his service.  The examiner noted that the development of a hematologic malignancies had been associated with the exposure to this specific toxin and that, to the best of his medical knowledge, the exposure to dioxin certainly resulted in the development of the Veteran's progressive and aggressive myeloproliferative disease, specifically, myelofibrosis.  

This physician sent another letter in April 2011, explaining the Veteran's condition in more detail and stating that he had reviewed the medical literature about exposure of dioxin and the development of progressive and aggressive myeloproliferative disorders and acute myelogenous leukemia.  He believed that the Veteran's underlying hematologic disease was related to his herbicide exposure.

The Board requested an opinion from a VHA medical specialist that was provided by a Chief of Hematology/Oncology in February 2012.  That physician indicated that there was insufficient evidence to support the notion that there was a 50 percent probability that the Veteran's cause of death was related to herbicide exposure.  

In this regard, this examiner cited to the most recent survey by the National Academy of Sciences from 2010 that showed no association between the Veteran's cancer and herbicide exposure.  This physician also indicated that he could not find any published manuscripts that specifically addressed the relationship between myelofibrosis and herbicide exposure.  

In view of the conflicting medical opinions, the Board concludes that there is an approximate balance of positive and negative evidence is showing that the Veteran's leukemia as likely as not was related to his in-service exposure to herbicides.  

While the VA opinion found no link between this cancer and the Veteran's herbicide exposure, the private physicians, who had treated the Veteran, have explained, particularly in an April 2011 letter, how it was related to the presumed Agent Orange exposure during service.  

As such, the Board finds the evidence to be in equipoise as to the question of whether the Veteran's cause of death is related to service.

Therefore, by extending the benefit of the doubt to the appellant in this case, the Board concludes that service connection for the cause of the Veteran's death is warranted. 


ORDER

Service connection for the cause of the Veteran's death is granted. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  

Department of Veterans Affairs


